DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9-12, 14-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Karani et al. U.S. Pub. No. 2020/0018817 (hereinafter “Karani”), in view of Anolik et al. U.S. Pub. No. 2015/0035705 (hereinafter “Anolik”)


Karani is silent on disclosing: “wherein the antenna is embedded in substrate of the ceiling tile”.
However, in the same field of endeavor, Anolik in figures 2 and 4 teaches an access control system comprising: an antenna (antenna unit 304 / antenna 232) for detecting wireless signals transmitted by user devices (client device 224), wherein the antenna is installed in a drop ceiling system (Fig. 4 and para. 29-30), and a ceiling tile (Para. 27: support structure 360 corresponding to a section of ceiling, such as a ceiling tile) of the drop ceiling system, wherein the antenna (304) is embedded in substrate (Para. 28) of the ceiling tile (360). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to embed the antenna in a substrate of a ceiling tile as taught by Anolik in the positioning unit of Karani so that the entire assembly can be assembled as a unit before delivery to a deployment site, for example, or delivered as a collection of components to be wholly or partially assembled on site corresponding in dimension to standardized ceiling tiles. (Anolik para. 28 and 30)

antenna array 18).

Regarding claims 4 and 5, Karani does not explicitly discloses wherein the antenna is embedded in the substrate of an exposed surface of the ceiling tile and is observable; and wherein the antenna is concealed within the substrate and is not observable.
However, Karani in paragraph 0058 teaches that antennas can be situated above or within a ceiling and configured to track RFID-enabled subject. Also, they can be mounted in a way such that the antenna array can interact with minimal interference with the RFID-enable subject. (Karani Para. 0058)
Moreover, Anolik in figure 4 teaches a positioning unit wherein the antenna (304 with enclosure 320) is embedded in the substrate (360) of an exposed surface of the ceiling tile and is observable.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Karani and Anolik to form the claimed invention because antennas can be situated above or within a ceiling and configured to track RFID-enabled subject; via mounting brackets, or to a ceiling support grid of the ceiling. Also, they can be mounted in a way such that the antenna array can interact with minimal interference with the RFID-enable subject. (Karani Para. 0058) In addition, one of ordinary skill I the art would have made the antenna visible so that the support structure 360 does not interfere with RF transmissions from the antenna unit 304. (Anolik Para. 27)

Regarding claims 9 and 10, Karani in figures 1-5 discloses a positioning unit further comprising a control module, wherein the control module further comprises a controller (Control device 180), a network interface (170, see Para. 1), an antenna controller (communication device 160), a power supply (Power source module 108), an omni directional antenna (120, Para 48-49) and/or memory (138) for the positioning unit; and wherein the control module (processing device 130 in Fig. 5) is positioned on an unexposed surface of the ceiling tile (22).

Regarding claim 11, Karani in figures 1 and 3-5 discloses an access control and user tracking system for a security system (Abstract): positioning units (tracking apparatus 300) for receiving packet data from user devices (See Para. 0059-0060), wherein the positioning units (300) further comprise antennas (antenna array 18) for detecting wireless signals transmitted by the user devices, wherein the antennas 18 are installed in drop ceiling systems (Para. 14, 41-0043).
Karani is silent on disclosing: “and wherein the antennas are embedded in substrate of the ceiling tiles of the drop ceiling system”.
However, in the same field of endeavor, Anolik in figures 2 and 4 teaches an access control system comprising: an antenna (antenna unit 304 / antenna 232) for detecting wireless signals transmitted by user devices (client device 224), wherein the antenna is installed in a drop ceiling system (Fig. 4 and para. 29-30), and a ceiling tile (Para. 27: support structure 360 corresponding to a section of ceiling, such as a ceiling tile) of the drop ceiling system, wherein 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to embed the antenna in a substrate of a ceiling tile as taught by Anolik in the positioning unit of Karani so that the entire assembly can be assembled as a unit before delivery to a deployment site, for example, or delivered as a collection of components to be wholly or partially assembled on site corresponding in dimension to standardized ceiling tiles. (Anolik para. 28 and 30)

Regarding claim 12, Karani in figures 2 and 5 discloses a system wherein the antennas are patch array antennas (antenna array 18).

Regarding claims 14 and 15, Karani does not explicitly discloses wherein the antennas are embedded in the substrate of an exposed surfaces of the ceiling tiles and are observable; and wherein the antennas are concealed within the substrate and are not observable.
However, Karani in paragraph 0058 teaches that antennas can be situated above or within a ceiling and configured to track RFID-enabled subject. Also, they can be mounted in a way such that the antenna array can interact with minimal interference with the RFID-enable subject. (Karani Para. 0058)
Moreover, Anolik in figure 4 teaches a positioning unit wherein the antenna (304 with enclosure 320) is embedded in the substrate (360) of an exposed surface of the ceiling tile and is observable.


Regarding claims 19 and 20, Karani in figures 1-5 discloses a system further comprising  control modules of the positioning units, wherein the control modules further comprise controllers (Control device 180), network interfaces (170, see Para. 1), antenna controllers (communication device 160), power supplies (Power source module 108), and/or memory (138) for the positioning units; and wherein the control modules (processing device 130 in Fig. 5) are positioned on unexposed surfaces of the ceiling tiles (22).

Regarding claim 21, Karain in view of Anolik (Figure 4) teaches a positioning unit wherein the positioning unit (396) is designed into a standard ceiling tile format (support structure 360, Para. 28), and the ceiling tile (360) with the embedded antenna (304) is installed in place of a normal ceiling tile of the drop ceiling system.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to embed the antenna in a substrate of a ceiling tile as taught by Anolik in the positioning unit of Karani so that the entire assembly can be assembled as a unit before delivery to a deployment site, for example, or delivered as a collection of components to be wholly or partially assembled on site corresponding in dimension to standardized ceiling tiles. (Anolik para. 28 and 30)

Claims 6-7, 16-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Karani and Anoik as applied to claim 1 above, and further in view of Elberbaum U.S. Patent No. 6268882.

Regarding claims 6-7, Karani and Anoik are silent on disclosing a positioning unit further comprising a pinhole camera for capturing video information; and wherein the pinhole camera is inserted through substrate of the ceiling tile and protrudes from an exposed surface of the ceiling tile.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the cameras as taught by Elberbaum in the drop ceiling systems according to Karani and Anoik in order to provide cameras that can be concealed and that are enclosed in a dome shaped enclosure having a perfect and clear optical path and which can be fixedly positioned to observe a given scene, or remotely controlled to reposition the camera lens by angularly rotating the dome structure about its horizontal and vertical axes for observing different scenes. (Elberbaum 1:54-61)

Regarding claims 16-17, Karani and Anoik are silent on disclosing a system further comprising pinhole cameras of the positioning units for capturing video information; and wherein the pinhole cameras are inserted through substrate of the ceiling tiles and protrude from exposed surfaces of the ceiling tile.
However, in the same field of endeavor, Elberbaum discloses a unit/system further comprising a pinhole camera (40) for capturing video information; wherein the pinhole camera (40) is inserted through substrate of the ceiling tile (ceiling layer, see 9:15-38) and protrudes from an exposed surface of the ceiling tile.


Regarding claim 22, Karani in figures 1 and 3-5 discloses a positioning unit of an access control and user tracking system for a security system (Abstract), the positioning unit (tracking apparatus 300) comprising: an antenna (antenna array 18) for detecting wireless signals transmitted by user devices (See Para. 0059-0060), wherein the antenna 18 is installed in a drop ceiling system (Para. 0041-0043), and a ceiling tile of the drop ceiling system (Para. 14 and para. 43)
Moreover, in the same field of endeavor, Anolik in figures 2 and 4 teaches an access control system comprising: an antenna (antenna unit 304 / antenna 232) for detecting wireless signals transmitted by user devices (client device 224), wherein the antenna is installed in a drop ceiling system (Fig. 4 and para. 29-30), and a ceiling tile (Para. 27: support structure 360 corresponding to a section of ceiling, such as a ceiling tile) of the drop ceiling system, wherein the antenna (304) is embedded in substrate (Para. 28) of the ceiling tile (360). 

Karani and Anoik are silent on disclosing: and a pinhole camera for capturing video information; and wherein the pinhole camera is inserted through substrate of the ceiling tile of the drop ceiling system and protrudes from an exposed surface of the ceiling tile.
However, in the same field of endeavor, Elberbaum discloses a unit/system further comprising a pinhole camera (40) for capturing video information; wherein the pinhole camera (40) is inserted through substrate of the ceiling tile of the drop ceiling system (ceiling layer, see 9:15-38) and protrudes from an exposed surface of the ceiling tile.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the cameras as taught by Elberbaum in the drop ceiling systems according to Karani and Anoik in order to provide cameras that can be concealed and that are enclosed in a dome shaped enclosure having a perfect and clear optical path and which can be fixedly positioned to observe a given scene, or remotely controlled to reposition the camera lens by angularly rotating the dome structure about its horizontal and vertical axes for observing different scenes. (Elberbaum 1:54-61)

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karani and Anolik, as applied to claims 1 and 11 above, and further in view of Ng et al. U.S. Pub. No. 2017/0324167.

Regarding claims 8 and 18, Karani and Anolik do not disclose: “further comprising a ground plane, wherein the ground plane covers an unexposed surface of the ceiling tile.”
However, Ng in figures 1-7 teaches a unit/system further comprising a ground plane 120, wherein the ground plane covers an unexposed surface of the ceiling tile.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Karani, Anolik and Ng to form the claimed invention so the antenna can be configured to be aesthetic looking, unobtrusive, and/or have an outer appearance for blending with or matching the color of the ceiling or other mounting surface for the antenna. For example, the radome of the antenna may be white or other color to match or blend with the color of the ceiling (e.g., drop ceiling tiles or panels, etc.) to which the antenna may be mounted. Also, the radome may be relatively flat so that the radome will be flush against the ceiling, unobtrusive, and not protrude significantly outwardly from the ceiling after the antenna is mounted to the ceiling. (Ng, 0079)




Response to Arguments
Applicant amended claims 1 and 11; additionally added new claims 21 and 22. No new matter was introduced. Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845